DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 11, 14-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horino et al. (5115841).
Regarding claims 10 and 16, the Horino et al. reference discloses a method of dispensing a beverage (beer) from a beverage dispensing system (Figure 8) having a cradle (77) moveable between a first position (down position; nozzle is above rim of container) and a second position (up position; nozzle is within the container), a fluid valve (60; valves 61, 63) and a flow sensor (18), comprising:
determining that the cradle (77) has moved from the first position (down) to the second position (up to the nozzle; see col. 18, lines 19-26); actuating the fluid valve (61) to dispense the beverage; determining, by the flow sensor (18), that a volumetric flow of dispensed beverage has reached a first volume threshold (see col. 18, lines 26-31); 
releasing the cradle from the second position and allowing the cradle to return to the first position (see col. 18, lines 31-34); determining, by the flow sensor (18), that the volumetric flow of dispensed beverage has reached a second volume threshold; and actuating the fluid valve (63) to stop dispensing the beverage (see col. 18, lines 34-42).

Regarding claim11, beverage data is stored in the CPU.

Regarding claim 14, further comprising closing the valve (61), for a delay time (inherent), while the cradle at least partially moves from the second position to the first position.  See col. 18, lines 26-34.

Regarding claim 15, further comprising actuating the valve (63), after the delay time, to continue dispensing beverage. See col. 18, lines 34-42.

Regarding claim 19, further comprising a damper (air cylinder 76) that, when the cradle moves from the second position to the first position, dampens the motion of the cradle (77).  The air cylinder (76) would inherently dampen the motion of cradle (77)


Claim(s) 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morishita et al. (5335705).
Regarding claim 16, the Morishita et al. reference discloses a beverage dispenser (Figure 1), comprising:
a processor (30); a fluid valve (6); and a cradle (25) moveable between a first position (Fig. 7, Fig. 9) and a second position (Fig. 8).

Regarding claim 17, further comprising a latch (27A) configured to hold the cradle in the second position (Fig. 8).

Regarding claim 18, wherein the processor (30) is configured to issue instructions to release the latch to allow the cradle to move, via gravity, to the first position.  See column 8, lines 26-35.

Regarding claim 19, further comprising a damper (stepper motor 27B) that, when the cradle moves from the second position (Fig. 8) to the first position (Fig. 9), dampens the motion of the cradle.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horino et al. in view of Edwards et al. (11046572).
Regarding claim 12, the Horino et al. reference discloses the invention as claimed (discussed supra), but doesn’t disclose sending the beverage data to a remote computing resource.  However, the Edwards reference discloses another similar beer dispenser (100) that allows for wireless data transfer between a computing device and the beer dispenser (see column 14, lines 29-34).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to allow for wireless data transfer between a computing device and the Horino et al. beer dispenser as, for example, taught by the Edwards et al. device, since wireless data transfer is well known in the art, obvious to try and would allow data to be sent to remote locations.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. in view of Dresser et al. (2019/0144255).
Regarding claim 20, the Morishita et al. device discloses the invention substantially as claimed (discussed supra), but doesn’t disclose the beverage dispenser further comprising a wireless communication device configured to send beverage data associated with the beverage dispenser to a remote computing device.  However, the Dresser et al. reference discloses another beverage dispenser having wireless communication links (113) to send and receive control signals between the controller and sensors (see para. [0042]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ wireless communication on the Morishita et al. device as, for example, taught by the Dresser et al. reference in order to send and receive control signals between the controller and sensors in place of wire connections.

Allowable Subject Matter
Claims 1-9 are allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited pertains to various beverage dispensers similar to Applicant’s device, as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753